IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-50470
                        Conference Calendar



UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

ADRIAN LEE, a/k/a AD,

                                            Defendant-Appellant.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. MO-97-CR-42-F-ALL
                        - - - - - - - - - -

                            June 17, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Adrian Lee challenges his guilty-plea conviction and

sentence by arguing that the district court varied twice from the

procedures outlined in Fed. R. Crim. P. 11, the variances

affected Lee’s substantial rights, and therefore, the harmful

errors require the vacation of his conviction and guilty plea.

The variances at issue concern the district court’s purported

failure to inquire about any promises, apart from any threats or

coercion, inducing Lee’s guilty plea and the district court’s


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-50470
                                -2-

purported failure to inquire about any prior plea discussions

between Lee and the Government.   We have carefully reviewed the

arguments and the appellate record.   Even assuming that there was

variance from the Rule 11(d) procedures, we conclude that it

could not have affected Lee’s decision to plead guilty.     See

United States v. Johnson, 1 F.3d 296, 302-04 (5th Cir. 1993) (en

banc).   Thus, any error was harmless.    See Rule 11(h).

     AFFIRMED.